  2:19-cv-02149-CSB-JEH # 7-1   Page 1 of 2                                E-FILED
                                              Monday, 19 August, 2019 02:30:26 PM
                                                      Clerk, U.S. District Court, ILCD




                     EXHIBIT A

THOMAS G. MIEBACH’S MARCH 30, 2017
        ASSESSMENT NOTES
                  2:19-cv-02149-CSB-JEH # 7-1                       Page 2 of 2




                                           University of Illinois Counseling Center
                                                                    Note

              Name: Brendt A Christensen                                                    ID: 674041719/44301
              Type: Initial Consultation
       Counselor: Miebach, Tom                                                 Date and time: 03/30/2017 11 :30 AM


Narrative:
   Client was referred to this writer by Jennifer Maupin, LCSW and Kurt Hegeman, LCPC, after consulting about the case w ith
   doctoral intern Carin Molenaar, who met with this client for IA last week (please see client file for more details). Client was
   scheduled to meet with Jennifer Maupin for an AOD assessment; however, due to the client's admission of suicidal and
   homicidal ideation, it was determined that this writer would meet with the client for more in-depth risk assessment and potential
   follow-up.

   Client agreed to meet with this writer and was brought to this writer's office after meeting with Jennifer Maupin. Client
   presented as well-groomed and casually-dressed. His mood was euthymic with blunted affect. He was fully oriented,
   evidencing no psychosis. He did not exhibit any speech nor psychomotor abnormalities. He was guarded with invasive eye
   contact at times. However, he appeared forthright and credible, appropriately engaging with this writer.

   Client expressed that his primary concern is to abstain from alcohol and drug abuse in order to repair his marriage. Client
   stated that he has not drank for a little over one month, and has not abused any prescription medications for the past two
   weeks. He expressed hesitation about engaging in substance abuse treatment, but also verbalized his inability to control his
   substance abuse independently. Client was provided with substance abuse treatment options by Jennifer Maupin, LCSW.

   Client admitted to recent, passive suicidal Ideation in response to conflicts inside his marriage. Client denied any current
   suicidal ideation. He denied any past suicide attempts. He denied any current or past suicidal plans or intent. Client agreed to
   call the Crisis Line or 911 if he begins to feel actively suicidal.

   Client admitted to a recent history of ruminating about murder, which began as a "fascination" with serial killers and their
   methods. Client expressed that he found himself thinking often about murder, in an analytical fashion, particularly ruminating
   about how one m ight go about killing a person and "get away with it." Client denied ever having any specific plans or intent to
   act on these thoughts. He denied having any violent urges or history of violence toward others. He admitted to having
   previously purchased items that would be used in the "transport and disposal" of a body, which he did not further identify, but
   has since disposed of these items. He denied any current access to weapons. He expressed multiple times that his fear of
   imprisonment prevents him from acting on these homicidal thoughts, which he characterized as a fantasy.

   Due to client denying· any current suicidal or homicidal plans or intent, hospitalization was not appropriate at this time. Client
   agreed to follow-up with this writer for individual counseling, until he may be linked to a community provider for long-term
   services. Client is scheduled to return in one week.

    Following this meeting, this writer consulted with clinical director Df. Bill Robe~s to inform him of the situation.




 Signatures:
   Tom Miebach




Page 1 of 1                                                                   Brend! A Christensen 674041719/44301
Print Date:7/7/2017 9:57 AM
